DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I claims 1-3 in the reply filed on 4/22/2021 is acknowledged.  The traversal is on the ground(s) that when making a lack of unity of invention requirement, the Examiner must (1) list the different groups of claims and (2) explain why each group lacks unity with each other group (i.e., why there is no single general inventive concept) specifically describing the unique special technical feature in each group.  Applicant argues that to be sufficient grounds for Election Requirement, the Examiner is obliged to identify a respective special technical feature unique to each alleged Species that justifies separating them-that is, they must be different from one another.  This is not found persuasive because unity of invention exists only when there is a technical relationship among the claimed inventions involving one or more of the same or corresponding special technical features.  The expression "special technical features" is defined in PCT Rule 13.2  as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art (MPEP1850 II).  The office has shown that the different Groups (I – III) each claim the technical feature of a solder preform for diffusion soldering, comprising a sandwich structure having a multiplicity of first layers and a , the requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/24/2019, 10/20/2020, and 12/16/2020 have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalich et al. (US 2014/0234649 A 1 further in view of Rittner et al (US 2011/0304985 A 1).
Regarding claim 1, the limitation in the preamble of “for diffusion soldering” is considered intended use and is not afforded patentable weight. Kalich teaches a layered assembly composite structure of at least one sinterable layer (first layer) that may contain silver [0012] and a solder layer (second layer) that may contain a solder paste [0013] (binder forming paste) with an alloy (metal) solder powder (particles) 
Therefore, it would have been obvious to a person having ordinary skill in the art to provide the sintered foil compact as the silver sinterable layer of Kalich to provide the layered assembly of Kalich and to provide multiple alternating layers as taught by Kalich because Kalich clearly envisions multiple layers in that there is at least one layer of each in the alternating structure.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kalich et al. (US 2014/0234649 A 1 further in view of Rittner et al (US 2011 /0304985 A 1) as evidenced by Kester “Solder Alloys” and Lenntech “Chemical Properties of Silver- Health effects of silver-Environmental effects of silver” and “Chemical Properties of Copper- Health effects of copper-Environmental effects of copper”.
Regarding claim 3, Kalich in view of Rittner teaches all of the limitations of claim 1 as set forth above.
Although Kalich in view of Rittner does not expressly teach the metal foil as having a higher melting point that the melting point of the paste, Kalich [0012] teaches the first layer (foil) as formed from powdered silver with a melting point of 962˚C or copper  with a melting point of 1083˚C (as evidenced by Lenntech) and teaches the second layer as a solder such as SnAg among a group of possible solders with a 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose a metal foil of silver or copper and a solder of SnAg with particles of SnCu as taught by Kalich resulting in a metal foil having a higher melting point that the melting point of the paste.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kalich et al. (US 2014/0234649 A1) in view of Makita et al (US 2009/0286093 A 1) as evidenced by Kester “Solder Alloys” and American Elements “Copper Silver Alloy”.
Regarding claim 1
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a sintered foil of tin, silver and copper as taught by Makita as the sintered powder layer of Kalich in order to provide heat resistance and joint strength for the layered assembly of Kalich which avoids deterioration of solderability due to carbonization at high temperature.  Additionally, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide multiple alternating layers as taught by Kalich because Kalich clearly envisions multiple layers in that there is at least one layer of each in the alternating structure. 
Regarding claim 2, Kalich in view of Makita teaches all of the limitations of claim 1 as set forth above. 
Although Kalich in view of Makita does not expressly teach the paste has a higher melting point than the melting point of the solder material of the metal foil.  The solder powder foil of Makita has a melting point of 220-234 ˚C, (as evidenced by Kester).  Additionally, Kalich teaches the paste may comprise SnAg among a group of possible solders with a melting point of 216-245 ˚C (as evidenced by Kester) with alloy particles of material such as AgCu which has a melting point of 779-900 ˚C, (as evidenced by American Elements p 2 of 7).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose a solder of SnAg with particles of AgCu as taught by Kalich resulting in a paste having a higher melting point that the melting point of the solder foil.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043.  The examiner can normally be reached on M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784